                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

SELSO PALMA ULLOA, et al.,

               Plaintiffs,

v.                                                             Case No. 8:15-cv-2690-T-24 AAS

FANCY FARMS, INC.,

            Defendant.
_______________________________/

                                             ORDER

        This cause is before the Court on Plaintiffs’ Motion to Tax Costs. (Doc. No. 113).

Defendant opposes the motion. (Doc. No. 115). As explained below, the motion is granted in

part.

I. Factual Background

        Defendant Fancy Farms produces hand-harvested strawberries for commercial sale. To

obtain a steady workforce for its strawberry operations, beginning with the 2013–14 strawberry

season, Fancy Farms sought to employ workers through the H-2A temporary agricultural

guestworker program. To assist it in obtaining workers through the H-2A program, Fancy Farms

hired Nestor Molina, a principal of All Nations Staffing, and his business partner, Patrick Burns,

as employees on June 20, 2013.


        At no time did Fancy Farms authorize Molina or Burns to request recruitment fees from

prospective H-2A workers, or to accept recruitment payments from prospective workers. Fancy

Farms did not, however, contractually forbid Molina, Burns, or their agents from seeking or

receiving recruitment fees from prospective workers, despite federal regulations requiring it to do
so. Plaintiffs (54 foreign laborers who are citizens of Honduras) paid recruitment fees in

amounts between $3,000 and $4,000 to various agents of Molina as a condition of hire with

Fancy Farms.


II. Procedural Background


       Plaintiffs asserted two claims against Fancy Farms: (1) violation of the Fair Labor

Standards Act (“FLSA”), and (2) breach of contract. This Court granted summary judgment in

favor of Fancy Farms on Plaintiffs’ FLSA claim and granted partial summary judgment in favor

of Fancy Farms on Plaintiffs’ breach of contract claim. (Doc. No. 74). Thereafter, the parties

filed a stipulation, in which they agreed that the Court’s summary judgment order resulted in

barring 28 of the 54 plaintiffs’ breach of contract claims. (Doc. No. 83). Additionally, the

parties agreed in the stipulation that the Court could resolve the remaining 26 plaintiffs’ breach

of contract claims based on the evidentiary record before it. (Doc. No. 83). As a result, the

Court found in favor of Fancy Farms on all Plaintiffs’ breach of contract claims. (Doc. No. 95).


       Thereafter, Fancy Farms moved for an award of costs as the prevailing party. (Doc. No

97). The Court awarded costs to Fancy Farms in the amount of $2,690.61, which included

$824.90 for Carl Grooms’ (Fancy Farms’ president) deposition. (Doc. No. 98, 99, 104).


       Thereafter, Plaintiffs appealed this Court’s rulings, and the Eleventh Circuit affirmed in

part and vacated in part this Court’s judgment. (Doc. No. 106). Specifically, the Eleventh

Circuit affirmed the Court’s judgment in favor of Fancy Farms on the FLSA claim. (Doc. No.

106). The Eleventh Circuit also affirmed this Court’s judgment in favor of Fancy Farms as to 43

of the 54 plaintiffs’ breach of contract claim. (Doc. No. 106). However, the Eleventh Circuit

                                                 2
vacated part of this Court’s judgment to the extent that this Court found that the 11 Remaining

Plaintiffs did not show that their recruitment payments were proximately caused by Fancy Farms’

breach. (Doc. No. 106). The Eleventh Circuit then remanded the case for further proceedings as

to the 11 Remaining Plaintiffs’ breach of contract claim. (Doc. No. 106).


        On remand, this Court concluded that causation existed and directed that judgment be

entered in favor of the 11 Remaining Plaintiffs on their breach of contract claim. (Doc. No. 109).

Thereafter, Plaintiffs filed the instant motion to tax costs in their favor.


III. Motion to Tax Costs


        Plaintiffs move this Court for an award of $14,513.15 in costs. In reviewing Plaintiffs’

motion for costs, the Court is mindful of the following:


                A prevailing party may recover costs as a matter of course unless
                otherwise directed by the Court or applicable statute. Congress has
                delineated which costs are recoverable under Rule 54(d),
                Fed.R.Civ.P. The Court has the discretion to award those costs
                specifically enumerated in 28 U.S.C. § 1920. The Court, however,
                may not tax as costs any items not authorized by statute. When
                challenging whether costs are taxable, the losing party bears the
                burden of demonstrating that a cost is not taxable, unless the
                knowledge
Monelus v. Tocodrian, Inc., 609 F. Supp.2d 1328, 1332-33 (S.D. Fla. 2009)(internal citations


omitted).


        Fancy Farms objects to the costs being sought. Accordingly, the Court will analyze each

of the three categories of costs being sought.




                                                   3
       A. Filing Fee


       First, Plaintiffs seek to recover the $400 filing fee for this case. Fancy Farms opposes this

request to the extent that there are 54 plaintiffs in this case, 43 of which lost on both of their

FLSA and breach of contract claims. As such, Fancy Farms argues that the Court should divide

the $400 filing fee by 54 plaintiffs and award the 11 Remaining Plaintiffs their portion of the

filing fee. The Court rejects this argument.


       The plaintiffs in this case joined together to file one lawsuit, and pay one filing fee, for

this case. Since the $400 filing would still have been paid if only the 11 Remaining Plaintiffs

had filed suit, the Court awards Plaintiffs the entire $400 filing fee for the 11 Remaining

Plaintiffs that prevailed on their breach of contract claim.


       B. Transcripts


       Second, Plaintiffs seek to recover the cost of the deposition transcripts in this

case—totaling $9,393.10. The only deposition that was necessarily obtained by Plaintiffs in

order to successful pursue the breach of contract claim was the deposition of Carl Grooms.1 The

Court previously awarded Fancy Farms $824.90 for the cost of taking Grooms’ deposition when

Fancy Farms had been the sole prevailing party in this case. At this time, when both Fancy

Farms and the 11 Remaining Plaintiffs are prevailing parties on different claims, the Court finds

that neither party should be awarded the cost of Grooms’ deposition, as it was necessary for the




       1
         Depositions were taken of four of the plaintiffs that did not prevail on either the FLSA or
breach of contract claims. Therefore, their depositions were not necessarily obtained by
Plaintiffs for use in this case.

                                                   4
claims that each prevailed on. As such, the Court will award Plaintiffs $824.90 for Carl Grooms’

deposition, so the net effect will be that neither side recoups the cost of his deposition.2


       C. Interpreter’s Fees and Expenses


       Third, Plaintiffs seek to recover $4,720.05 for their interpreter’s fees and expenses

relating to depositions taken in both Tampa and Honduras. Grooms’ deposition occurred in

Tampa, along with the depositions of three other witnesses employed by Fancy Farms. The

interpreter charged a flat daily rate of $600 in connection with the Tampa depositions. Since

only the deposition of Grooms was necessarily obtained by Plaintiffs in order to partially succeed

on the contract claim, only interpreter fees relating to Grooms’ deposition could be recovered.

However, had both sides asked for costs to the extent that they had prevailed, the Court would

not have awarded costs relating to Grooms’ deposition to either party. As such, the Court will

not award Plaintiffs with the interpreter costs relating to Grooms’ (or anyone else’s) deposition.


IV. Conclusion


       Accordingly, it is ORDERED AND ADJUDGED that:


       (1)     Plaintiffs’ Motion to Tax Costs (Doc. No. 113) is GRANTED to the extent that

               the Court awards Plaintiffs $1,224.90 in costs, consisting of the $400 filing fee

               and $824.90 towards the cost of Grooms’ deposition.




       2
        The Court notes that the cost of Grooms’ deposition for Plaintiffs exceeds $824.90.
However, the Court awards Plaintiffs $824.90 for his deposition to counter the $824.90 awarded
to Fancy Farms for Grooms’ deposition. Thus, the net effect is that neither party will recoup the
cost of Grooms’ deposition.

                                                  5
       (2)   Plaintiffs are directed to file a new Bill of Costs for $1,224.90 by August 5, 2019,

             which the Clerk will tax upon filing.


       DONE AND ORDERED at Tampa, Florida, this 26th day of July, 2019.




Copies to:
Counsel of Record




                                               6
